DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on December 6th 2021, January 28th 2022, March 23rd 2022, March 31st 2022, May 16th 2022, June 2nd 2022 and October 27th 2022 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the references cited therein are considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of Kisters (US 5,148,654).
Regarding claim 10, Brown discloses an apparatus for producing glass containers in a continuous process comprising:
a lehr (220) for annealing the glass containers (100) after hot glass container formation (para. [0015]);
an inspection station for examining the annealed glass containers (100) for defects (para. [0030]); and
a series of conveying mechanisms (160, 210, 214) configured to move the glass containers (100) from the lehr (220) through the inspection station while maintaining the containers (100) in spaced, non-contacting relationship with each other (Figs. 20, 38).
Brown fails to disclose a packaging station for packaging the plurality of the glass containers in a package.
However, Kisters teaches a packaging station (Fig. 3) for packaging the plurality of the glass containers (30) in a package (10; Fig. 3) after inspection.
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the apparatus of Brown by having provided the packaging station, as taught by Kisters, in order to prepare the containers for shipment.
Regarding claim 34, Brown discloses a method for producing glass containers (100) in a glass manufacturing apparatus (Fig. 20; para. [0006]) having a lehr (220) for annealing a plurality of glass containers (100) after hot glass container formation (para. [0015]); and a series of conveying mechanisms (160, 210, 214) configured to move the glass containers (100) from the lehr (220) to the exit conveyor (214) comprising the step of: maintaining the glass containers (100) in spaced, non-contacting relationship with each other as they are moved between the lehr (220) and the exit conveyor (214; Fig. 20).
Brown fails to disclose a packaging station for packaging the plurality of the glass containers in a package after annealing
However, Kisters teaches a packaging station (Fig. 3) for packaging the plurality of the glass containers (30) in a package (10; Fig. 3).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the method of Brown by having provided the packaging station, as taught by Kisters, in order to prepare the containers for shipment.
Regarding claim 35, Brown discloses wherein the step of maintaining comprises maintaining the glass containers (100) in one or more uniformly spaced, non-contacting relationships between the lehr (220) and the exit conveyor (214; Fig. 20).
Brown fails to disclose the packaging station.
However, Kisters teaches a packaging station (Fig. 3).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the method of Brown by having provided the packaging station, as taught by Kisters, in order to prepare the containers for shipment.
5.	Claims 11, 12 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of Kisters (US 5,148,654) as applied to claim 10 above, and in further view of Albrecht (US 5,960,933).
Regarding claim 11, Brown in view of Kisters discloses the conveying mechanism (160, 210, 214) moving the glass containers between the lehr (220) and the inspection station (para. [0030]) includes a conveyor (214) that holds the glass containers (100) in spaced relationship with one another on the conveyor (Fig. 20).
Brown in view of Kisters fails to disclose the conveying mechanism includes a vacuum belt conveyor.
However, Albrecht teaches a conveying mechanism includes a vacuum belt conveyor (12; col. 3 ll. 7-18). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the conveying mechanism of Brown in view of Kisters by having provided the vacuum belt conveyor, as taught by Albrecht, in order to secure the glass containers being transported, and ensure they make it to the inspection station without breakage.
Regarding claim 12, Brown in view of Kisters discloses the conveying mechanism (160, 210, 214) includes a transfer mechanism (160) engaging the glass containers (100) at the output of the lehr (220) and configured to hold the containers (100) for loading onto the vacuum belt conveyor (214) in spaced relationship with one another (Fig. 20).
	Brown in view of Kisters fails to teach the vacuum belt conveyor. 
However, Albrecht teaches a vacuum belt conveyor (12; col. 3 ll. 7-18). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the conveying mechanism of Brown in view of Kisters by having provided the vacuum belt conveyor, as taught by Albrecht, in order to secure the glass containers being transported, and ensure they make it to the inspection station without breakage.
Regarding claim 39, Brown in view of Kisters disclose wherein the conveying mechanisms (160, 210, 214) include belt conveyors (210, 214) that hold the glass containers (100) in spaced, non-contacting relationship during movement (Fig. 20).
Brown in view of Kisters fail to disclose a vacuum belt conveyors that hold glass containers by vacuum forces.
However, Albrecht teaches a vacuum belt conveyor (12; col. 3 ll. 7-18). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the method of Brown in view of Kisters by having provided the vacuum belt conveyor, as taught by Albrecht, in order to secure the glass containers being transported, and ensure they make it to the inspection station without breakage.
6.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (EP 3 009 410 A1) in view of Kisters (US 5,148,654) as applied to claim 10 above, and in further view of Shuttleworth (GB 1 299 974 A).
Regarding claim 40, Brown in view of Kisters disclose wherein the glass manufacturing apparatus includes transfer heads (160; Fig. 29) that are employed in moving the glass containers (100) between the lehr (220) and exit conveyor (214).
Brown fails to disclose the packaging station.
However, Kisters teaches a packaging station (Fig. 3).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the method of Brown by having provided the packaging station, as taught by Kisters, in order to prepare the containers for shipment.
Brown in view of Kisters fails to disclose the transfer heads engage the glass containers individually using vacuum.
However, Shuttleworth teaches a transfer head (16) engages a glass container (17) using vacuum (151; Fig. 1; pg. 2 ll. 70-98).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to modify the method of Brown in view of Kisters by having provided the vacuum transfer head, as taught by Shuttleworth, in order to provide a secure means of transporting the container.
Allowable Subject Matter
6.	Claims 13-18 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the most relevant prior art is Brown (EP 3 009 410 A1).
Brown discloses the inspection station.
Brown fails to disclose the inspection station has one or more inspection devices distributed around a rotatably driven starwheel for inspecting glass containers supported on the periphery of the starwheel in an exposed relationship with the inspection devices; and the series of conveying mechanisms includes an input conveyor feeding the glass containers in spaced relationship to a pickup point at the periphery of the starwheel where the glass containers are transferred from the conveyor to the starwheel.
It would not have been obvious to modify the invention of Brown with a starwheel inspection station due to the failure of said starwheel to be bodily incorporated into the system that already has the transfer heads.
Regarding claim 36, the most relevant prior art is Brown (EP 3 009 410 A1) in view of Kisters (US 5,148,654).
Brown in view of Kisters discloses packaging the glass containers.
Brown in view of Kisters fails to disclose packaging the glass containers at the packaging station in packages, and maintaining the glass containers in non-contacting relationship during the step of packaging.
It would not have been obvious to modify the method of Brown in view of Kisters with a the aforementioned limitation because the glass containers would have to contact each other after being packaged in a formed blank.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Primary Examiner, Art Unit 3731